 Case 3:19-cv-00813-REP Document 36 Filed 05/15/20 Page 1 of 2 PageID# 1628



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


                                                     )
CHMURA ECONOMICS &                                   )
ANALYTICS, LLC,                                      )
                                                     )
                       Plaintiff/Counterclaim        )
                       Defendant,                    )       Case No. 3:19-cv-813-REP
                                                     )
v.                                                   )
                                                     )
RICHARD LOMBARDO,                                    )
                                                     )
                       Defendant/Counterclaim        )
                       Plaintiff.                    )

 PLAINTIFF AND COUNTERCLAIM DEFENDANT’S MOTION TO FILE EXHIBITS
                          UNDER SEAL

       Plaintiff and Counterclaim Defendant Chmura Economics & Analytics, LLC (“Chmura”

or “Plaintiff”), by counsel, and pursuant to Federal Rule of Civil Procedure 26(c) and Local Civil

Rule 5, respectfully moves this Court for an Order granting this Motion to File Exhibits under Seal.

For the reasons discussed in the accompanying Memorandum of Law, Chmura respectfully

requests the Court’s permission to file under seal Exhibits 34 and 35 to its Memorandum of Law

in Support of Motion for Summary Judgment. A proposed Order granting this Motion is attached.

Dated: May 15, 2020

                                              ___________/s/________________
                                              Rodney A. Satterwhite (VA Bar No. 32907)
                                              Christopher M. Michalik (VA Bar No. 47817)
                                              Heidi E. Siegmund (VA Bar No. 89569)
                                              McGuireWoods LLP
                                              Gateway Plaza
                                              800 East Canal Street
                                              Richmond, Virginia 23219
                                              (Office) (804) 775-1000
                                              (Fax) (804) 698-2158
 Case 3:19-cv-00813-REP Document 36 Filed 05/15/20 Page 2 of 2 PageID# 1629



                                             rsatterwhite@mcguirewoods.com
                                             cmichalik@mcguirewoods.com
                                             hsiegmund@mcguirewoods.com

                                             Counsel for Plaintiff/Counterclaim Defendant


                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of May, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF System, which will send a notification of such filing

(NEF) to all counsel of record.


                                                 /s/
                                             Heidi E. Siegmund (VSB No. 89569)
                                             MCGUIREWOODS LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, VA 23219
                                             Tel: (804) 775-1000
                                             Fax: (804) 775-1061
                                             hsiegmund@mcguirewoods.com

                                             Counsel for Plaintiff/Counterclaim Defendant




                                                2
